The opinion of the court was delivered by
Rowkll, J.
The defendant moved for a verdict in his favor, for that the plaintiff, by her own conduct, was estopped from maintaining the action. The court overruled the motion; whereupon the defendant declined to go to the jury on any question; and thereupon the court submitted the case to the jury on the question of damages only; to all which the defendant excepted.
By declining to go to the jury, the defendant admitted as proved all that the plaintiff’s evidence tended to show; hence, the only contention he can now make is, that if all is true that her testimony tended to show, she cannot recover. But he makes no such contention; hut only contends that he was entitled to go to the jury on the question of estoppel. Hambelt v. Bliss, 55 Vt. 535.
Judgment affirmed.